     Case 9:20-cv-80687-RAR Document 1-3 Entered on FLSD Docket 04/23/2020 Page 1 of 3
                                        EXHIBIT 2
**** CASE NUMBER: 502020CA000463XXXXMB Div: AO****

    Filing# 101585652 E-Filed 01/13/2020 06:38:21 PM


                                                                  IN THE CIRCUIT COURT OF THE 15TH
                                                                  JUDICIAL CIRCUIT IN AND FOR
                                                                  PALM BEACH COUNTY, FLORIDA

            JEAN EDOUASSAINT,                                     CASE NO.:

                   Plaintiff,

            vs.

            PRESTRESSED CONTRACTORS, INC.,

                    Defendant.
            ---------------'/
                                                      COMPLAINT

                   Plaintiff, JEAN EDOUASSAINT (hereinafter,




                    1.

            recover all

            Statute").

                                     � JURISDICTION AND VENUE

                   2.           he amo�t,in controversy in this matter exceeds the jurisdictional minimum of



                           All such acts alleged herein were committed within this judicial circuit and



                   4.      Plaintiff has satisfied all conditions precedent to the maintenance of this action.




FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 01/13/2020 06:38:21 PM
Case 9:20-cv-80687-RAR Document 1-3 Entered on FLSD Docket 04/23/2020 Page 2 of 3
                                   EXHIBIT 2
Case 9:20-cv-80687-RAR Document 1-3 Entered on FLSD Docket 04/23/2020 Page 3 of 3
                                   EXHIBIT 2
